DETAILED ACTION
Claims 1-21 are pending.
Priority Date: 5/20/2016 (Continuation)
Assignee: Nutanix


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed based on prior art.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8, 15 each contain limitations that based on details such as generating the prediction model, measuring the first task on multiple nodes and creating schedule for a second task based on a hypothetical forecasted tasks.
There are several related prior arts:
 Chang(20110202657) where the method involves receiving a computing request, and retrieving a computing resource table of each of terminal computer systems. Availability and a confidence of each computer system are calculated according to the computing request and a computing pattern. An expectation value of each computer system is calculated based on the availability and the confidence, and one or more computer systems are selected according to the computing request and the expectation value. A computing task is executed, and the computing task is distributed to the selected computer systems. The terminal computer systems are selected according to the computing request and the expectation value, and the computing task is distributed to the selected computer systems, thus enhancing cloud-computing capability while considering load history record of each computer system. 
Warman et al.(9477523) the method involves receiving a job request and identifying preliminary data access jobs that modify or create the data subsequently accessed by the primary data access job. The execution durations of the primary and the preliminary data access jobs are predicted. The subsets of the preliminary data access job are determined and time-sensitive subset is identified. The start times for the primary data access job is scheduled and the scheduling of the start time is adjusted based on real time monitoring of status of the preliminary data access jobs. The information regarding the resource consumption and execution of such externally managed jobs can be available and can be employed to adjust the execution of other. The historical data describing one or more previous executions of the data access job is accessed effectively. 
 Dutta et al.(20150215173) where the method involves identifying a set of computing devices based on an availability of set of computational resources on set of computing devices. The computing device is ranked in set of computing devices based on monetary cost or network cost, associated with execution of sub-task on device. The sub-task is allocated to device from set of computing devices for execution based on ranking or an acceptable success probability associated with execution of sub-task. The acceptable success probability corresponds to service level agreement parameter associated task. The monetary cost and the network cost are determined based on the weight parameter. The marketplace server improves the reputation score of the computing device so that more projects are directed to the computing device for execution.
Fritz et al.(20140289733) where the system has a processor which receives a job with an unknown resource requirement profile. The schedule execution of some of the several tasks on compute nodes of cluster is provided with differing capability profiles. The timing information regarding execution time of the scheduled tasks is received. The resource requirement profile for the job is inferred based on received timing information and differing capability profiles. The schedule execution of remaining tasks of the job on the compute nodes of the cluster is obtained using the resource requirement profile. The name node is scheduled for execution of some of the number of tasks on data nodes of the cluster with differing capability profiles. The map-reduce clusters including heterogeneous nodes is recognized, so that present application can propose the efficient scheduler for matching the jobs to compute nodes best suited for the specific needs of the jobs in order to increase the overall throughput. The learning is happened effectively during job execution without significant loss in productivity. The resource profiles of the first few tasks can be learned, in order to efficiently schedule the later tasks of the same job more efficiently. The resource profiles of the first few tasks are learned, in order to efficiently schedule the later tasks of the same job more efficiently.
Cadambi et al.(9367357) where The method involves sending job requirements to all nodes in a cluster, and determining whether each node has sufficient resources to ever satisfy the job requirements. The job is deleted when no node has sufficient resources. A list of nodes having sufficient free resources at a present time is created to satisfy the job requirements. The job is assigned to each node using a manycore processor based on a difference between an expected execution time and associated confidence value for each node and a hypothetical fastest execution time and associated hypothetical maximum confidence value. The job is assigned to each node using the manycore processor based on the difference between the expected execution time and associated confidence value for each node and the hypothetical fastest execution time and associated hypothetical maximum confidence value, thus scheduling the jobs to the manycore nodes before deadline. The method enables avoiding over-subscribing coprocessor hardware threads and over-subscribing, thus avoiding carefully manage of the limited coprocessor main memory. The method enables mapping threads to cores, thus ensuring minimal thread migration, while reporting data affinity and persistence across offload regions. The method enables providing load balance applications across multiple coprocessors while ensuring locality of data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132